Exhibit 10.1


[Full Name]




Dear [First Name]:


You have been granted a Restricted Stock Unit (“RSU”) Award as set forth in this
letter and pursuant to the FBR Capital Markets Equity Incentive Program and
Section 8 of the 2006 FBR Capital Markets Long-Term Incentive Plan (the
“Plan”).  Each unit subject to the RSU Award represents the right to receive one
share of the common stock of FBR Capital Markets Corporation (“FBRCM” or the
“Company”), subject to the terms and conditions set forth herein and in the
Plan.  A copy of the Plan and a document constituting part of a prospectus
covering the Company common stock underlying the RSUs are available upon request
to the Human Resources Department.
 
Grant
Date:                                                                                     
 
Number of Units Subject to RSU Award:


Restriction Period:  The restriction period is the vesting or waiting period
before you have full ownership of your units of stock.  This Restricted Stock
Unit Award will have a three-year restriction period that will lapse [ratably
based on continued employment in 1/3 intervals over a three-year period,
beginning at the first anniversary of the grant date: 1/3 on the first
anniversary of the grant date, 1/3 on the second anniversary of the grant date
and 1/3] on the third anniversary of the grant date.


Settlement of Units:  As soon as practicable after the restriction period lapses
(but no later than March 15 of the year following the year in which the RSUs
vest) and after satisfaction of your tax obligation (as described in the “Taxes”
section below), the Company will issue shares of its common stock to you in
settlement of the vested RSUs and you will have full ownership rights in those
shares.  The number of shares that will be issued will equal the number of RSUs
that vest.


Dividend Equivalents:  FBRCM at this time has no intention of paying a
dividend.  However, if FBRCM chooses to pay a dividend in the future, you will
be entitled to receive cash payments equivalent to any cash, stock or other
property dividends that are paid on shares of the Company’s common stock during
the period beginning on the Grant Date and ending on the earlier of (a) the date
that you vest in the RSUs or (b) the date that you forfeit the RSUs.  Your right
to receive these dividend equivalents, if any, is subject to the same vesting
requirements that apply to the RSUs.  Any dividends that are payable to you will
be paid at the same time that shares of Company common stock are issued in
settlement of your RSUs.  Such payments will be treated as compensation
reportable on your Form W-2 (rather than as dividend income).





--------------------------------------------------------------------------------








Shareholder Rights:  You will not have any rights as a shareholder of the
Company with respect to the RSUs.  You will have rights as a shareholder,
including the right to vote and receive dividends, on and after the date that
the Company issues shares of its common stock in settlement of vested RSUs.


Change in Control:  In the event of a Change in Control, the Committee will
determine the impact of the Change in Control, including whether the RSU Award
will vest in accordance with section 11.2 of the Plan or be assumed or
substituted in accordance with Section 11.3.


If You Leave FBRCM:  If you leave FBRCM before the end of the restriction
period, you will forfeit the restricted or unvested portion of the RSU
Award.  As provided in the Plan, you may vest in additional RSUs if your
employment ends on account of your death, disability or retirement or if you are
terminated as part of a reduction in force.  For purposes of your RSU Award, the
term “disability” means that you are entitled to receive (but for any waiting
period), benefits under a long-term disability insurance plan or policy
maintained by the Company.  The term “retirement” means a separation from
service that is recognized as retirement under the Company’s retirement policy.


Taxes:  You are strongly advised to consult with your own tax professional
concerning the tax implications of your RSU Award based on your particular
circumstances.  FBRCM cannot provide you with tax advice.  RSUs differ from
other forms of incentive compensation in many ways, including how they are
treated for tax purposes.  Generally, in the U.S., you will not be taxed at the
time of the grant.  However, upon settlement of the RSU Award, the value of the
Company common stock and any cash or other property issued or paid to you is
taxed as ordinary income and you are required to pay taxes at that time.  The
shares will not be released until payment for the taxes is received.  FBRCM will
provide you with instructions for making payments closer to your vesting date.


Please contact [name] at [phone number] if you have any questions.


 
            
Name:
Title:
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------